IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-62,906-01


EX PARTE MICHAEL JAMES PERRY





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. 02-01-00320-CR IN THE 221ST DISTRICT COURT
MONTGOMERY COUNTY



	Per Curiam.  
 

O R D E R


	This is an application for writ of habeas corpus filed pursuant to the provisions of
Article 11.071, Tex. Code Crim. Proc.
	On February 28, 2003, applicant was convicted of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Article 37.071, Tex. Code Crim.
Proc., and the trial court, accordingly, set punishment at death.  This Court affirmed
applicant's conviction and sentence on direct appeal.  Perry v. State, 158 S.W.3d 438 (Tex.
Crim. App. 2004), cert. denied, 126 S.Ct. 416 (2005).
	Applicant presents nineteen allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  The trial court did not hold an evidentiary
hearing.  The trial court entered findings of fact and conclusions of law and recommended
that the relief sought be denied. 
	This Court has reviewed the record with respect to the allegations made by applicant. 
We adopt the trial judge's findings and conclusions.  Based upon the trial court's findings
and conclusions and our own review, we deny relief.  We also deny "Applicant's Amended
Motion to Abate and Remand" pertaining to his application for writ of habeas corpus. 
	IT IS SO ORDERED THIS THE 29TH DAY OF MARCH, 2006.

Do Not Publish